 


114 HRES 755 IH: Amending the Rules of the House of Representatives to observe a moment of silence in the House on the first legislative day of each month for those killed or wounded in United States engagements in Iraq, Afghanistan, and other countries where Americans are serving in harms way.
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
2d Session
H. RES. 755 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2016 
Mr. Jones submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to observe a moment of silence in the House on the first legislative day of each month for those killed or wounded in United States engagements in Iraq, Afghanistan, and other countries where Americans are serving in harms way. 
 
 
That rule XIV of the Rules of the House of Representatives is amended by adding at the end the following new clause:  7. On the first legislative day of each month on which there is a record vote on any bill or joint resolution, immediately after that vote, a moment of silence shall be observed on behalf of those killed or wounded (as well as their families) in current United States engagements in Iraq, Afghanistan, and other countries where Americans are serving in harms way. There is no more sacred duty than to honor those who pay the ultimate sacrifice, so the moment of silence shall be led by the Speaker of the House or his designee.. 
 
